DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's response submitted September 8, 2021, has been received.  The addition of claim 23 is acknowledged.
Allowable Subject Matter
Claims 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a cartridge detachably mountable to a printing apparatus, the printing apparatus including an apparatus side terminal and a cartridge.  The cited art, U.S. Patent Pub. 2006/0290722 (“Kitagawa”) discloses a similar cartridge also detachably mountable to a printing apparatus, the printing apparatus including an apparatus side terminal and a cartridge.  However, the cited art does not appear to explicitly disclose the specific first restriction portion and a second restriction portion configured to guide the first positioning portion and the second positioning portion, respectively, along a Y -2-Application No. 16/798,885 axis direction and restrict the apparatus side terminal unit from moving in the X axis direction and the Z axis direction, wherein the cartridge is configured to be mounted to the printing apparatus by being moved from the +Y axis direction side to the -Y axis direction side, assuming viewing the terminal connection portion from the -Y axis direction side to the +Y axis direction side, the first restriction portion and the second restriction portion face each other in the X axis direction, the first restriction portion is provided in a +Z axis direction side and the +X axis direction side of the tilted surface, the second restriction portion is provided in the +Z axis direction side and the -.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ERICA S LIN/Primary Examiner, Art Unit 2853